*267MEMORANDUM BY THE COURT
The question for determination in this case is whether or not plaintiff, the Calvert Mortgage Company, is entitled to exemption from the payment of income taxes for the years 1918, 1919, and 1920, under the provisions of section 231 (4) of the revenue act of 1918 (40 Stat. 1075-1080), which reads as follows:
“ Sec. 231. That the following organizations shall be exempt from taxation under this title:
“ (4) Domestic build,ing and loan associations and cooperative banks without capital stock organized and operated for mutual purposes and without profit.”
This case is controlled by the case of the Cambridge Loan & Building Company v. United States, 63 C. Cls. 631, and reference is hereby made to the opinion of the court in that action.